DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/6/2019 and 2/27/2020 were filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claims in Consideration
Claims 1-20 are pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is grammatically objected to for the colon after "a housing", wherein it is believed that this is a typo for a semicolon.  Appropriate correction is required.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 11, 12, 14, 15, and 18, are rejected under 35 U.S.C. 102a1 as being anticipated by Hicks et al. (US 20140253464 A1, published: 9/11/2014).
Claim 1:  Hicks teaches an electronic device comprising: a housing (the device comprises a housing [Hicks, 0024, FIG. 1a]): a touchscreen display viewable through a portion of the housing (the stylus detection surface is a touch screen surface [Hicks, 0023, FIG. 1a]); a stylus pen sensible by the touchscreen display and including a user interface (the user interface (UI) module can be, for example, based on touchscreen and stylus detection technology [Hicks, 0042]); a wireless communication circuit disposed within the housing (communications module [Hicks, 0044, FIG. 2a]; Examiner's Note: as illustrated, this represents the Com Module of the electronic computing device); a processor disposed within the housing and operatively connected with the touchscreen display and the wireless communication circuit (Processor [Hicks, FIG. 2a]); and a memory disposed within the housing and operatively connected with the processor (Storage [Hicks, FIG. 2a]), wherein the memory is configured to store unlock history information of a user of the electronic device by at least one user authentication method and at least one application program (the communication link may include an NFC, Bluetooth, 802.11 b/g/n WLAN, electro-magnetic resonance, or other suitable communication link which allows for communication between one or more electronic devices and a stylus. In some embodiments EMR technology may be implemented along with one or more of NFC, Bluetooth, 802.11 b/g/n WLAN, etc. In one such example, EMR may be used to power a stylus and calculate the angle between the stylus and the device, while NFC may enable data transfer between the stylus and the device. In some embodiments, the stylus may be configured and/or recalibrated in real-time over the communication link. In one such example, the user may adjust stylus configuration settings using the various menus and sub-menus such as those described in FIGS. 1d-e and the stylus may be reconfigured in real-time over the communication link [Hicks, 0047]; Examiner's Note: with an active stylus, having circuitry, the link between the stylus and device must implicitly have a historical connection allowing for communication between stylus and device), and wherein the memory stores instructions that, when executed, cause the processor to:
receive a first input received through the user interface of the stylus pen, through the wireless communication circuit, in a lock state of the electronic device (as shown in FIG. 3c, removing the stylus from the idle position by picking it up again may activate the stylus reactivation function and unlock the device, returning it to its previous operating mode [Hicks, 0049]);
identify the stored unlock history information of the user of the electronic device by the at least one user authentication method, in response to receiving the first input (the communication link may include an NFC, Bluetooth, 802.11 b/g/n WLAN, electro-magnetic resonance, or other suitable communication link which allows for communication between one or more electronic devices and a stylus. In some embodiments EMR technology may be implemented along with one or more of NFC, Bluetooth, 802.11 b/g/n WLAN, etc. In one such example, EMR may be used to power a stylus and calculate the angle between the stylus and the device, while NFC may enable data transfer between the stylus and the device. In some embodiments, the stylus may be configured and/or recalibrated in real-time over the communication link. In one such example, the user may adjust stylus configuration settings using the various menus and sub-menus such as those described in FIGS. 1d-e and the stylus may be reconfigured in real-time over the communication link [Hicks, 0047].  Many modifications and variations are possible in light of this disclosure [Hicks, 0061]; Examiner's Note, in response to removing the stylus, 0049, if it be an active stylus, in communication with the device, recognized to have access); and
change a state of the electronic device to an unlock state, based at least partially on existence of the identified unlock history information (as shown in FIG. 3c, removing the stylus from the idle position by picking it up again may activate the stylus reactivation function and unlock the device, returning it to its previous operating mode [Hicks, 0049]; [Hicks, 0047]).

Claim 6:  Hicks teaches the electronic device of claim 1.  Hicks further teaches wherein the instructions further cause the processor to: identify an application program being executed before the lock state, in response to the change to the unlock state; and provide, on the touchscreen display, a user interface of the application program being executed, in response to the identification (placing a stylus in an idle position may be associated with a function such as locking the device, turning off the device, closing an application, putting the device in idle mode, sleep mode, screensaver mode, and other such functions that may be desirable for a device that is not being used or otherwise dormant [Hicks, 0017].  REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS [MPEP 2144.04, VI]).

Claim 7:  Hicks teaches the electronic device of claim 1.  Hicks further teaches wherein the instructions further cause the processor to: provide a graphic user interface associated with a use of the stylus pen on the touch screen display, in response to the change to the unlock state (as shown in FIG. 3c, removing the stylus from the idle position by picking it up again may activate the stylus reactivation function and unlock the device, returning it to its previous operating mode [Hicks, 0049]; Examiner's Note: wherein unlocking will return the device to a graphical operating mode).

Claim 11:  Hicks teaches the electronic device of claim 1.  Hicks further teaches wherein the instructions further cause the processor to: provide a user interface that sets whether to unlock the electronic device by the first input (in some embodiments, the stylus may be configured and/or recalibrated in real-time over the communication link. In one such example, the user may adjust stylus configuration settings using the various menus and sub-menus such as those described in FIGS. 1d-e and the stylus may be reconfigured in real-time over the communication link [Hicks, 0047]).

Claim 12:  Hicks teaches the electronic device of claim 1.  Hicks further teaches wherein the user interface of the stylus pen includes a button, and wherein the first input includes at least one of pressing the button once and pressing the button twice (the stylus comprises a stylus tip used to interact with the stylus detection surface (by either direct contact or hover over interaction, or otherwise sufficiently proximate indirect contact) and a control features including a top push button [Hicks, 0027, FIG. 1c]).

Claim 14:  Hicks teaches the electronic device of claim 1.  Hicks further teaches wherein the wireless communication circuit is configured to support a BluetoothTM standard and/or Bluetooth low energy communication (the communication link may include an NFC, Bluetooth, 802.11 b/g/n WLAN, electro-magnetic resonance, or other suitable communication link which allows for communication between one or more electronic devices and a stylus. In some embodiments EMR technology may be implemented along with one or more of NFC, Bluetooth, 802.11 b/g/n WLAN, etc. In one such example, EMR may be used to power a stylus and calculate the angle between the stylus and the device, while NFC may enable data transfer between the stylus and the device [Hicks, 0047]).

Claim 15:  Hicks teaches a method of an electronic device, comprising:
receiving a first input from a stylus pen connected with the electronic device through wireless communication, in a lock state of the electronic device (as shown in FIG. 3c, removing the stylus from the idle position by picking it up again may activate the stylus reactivation function and unlock the device, returning it to its previous operating mode [Hicks, 0049]);
identifying unlock history information of a user of the electronic device by at least one user authentication method, in response to receiving the first input (the communication link may include an NFC, Bluetooth, 802.11 b/g/n WLAN, electro-magnetic resonance, or other suitable communication link which allows for communication between one or more electronic devices and a stylus. In some embodiments EMR technology may be implemented along with one or more of NFC, Bluetooth, 802.11 b/g/n WLAN, etc. In one such example, EMR may be used to power a stylus and calculate the angle between the stylus and the device, while NFC may enable data transfer between the stylus and the device. In some embodiments, the stylus may be configured and/or recalibrated in real-time over the communication link. In one such example, the user may adjust stylus configuration settings using the various menus and sub-menus such as those described in FIGS. 1d-e and the stylus may be reconfigured in real-time over the communication link [Hicks, 0047].  Many modifications and variations are possible in light of this disclosure [Hicks, 0061]; Examiner's Note, in response to removing the stylus, 0049, if it be an active stylus, in communication with the device, recognized to have access.  With an active stylus, having circuitry, the link between the stylus and device must implicitly have a historical connection allowing for communication between stylus and device); and
changing a state of the electronic device to an unlock state, based at least partially on existence of the identified unlock history information (as shown in FIG. 3c, removing the stylus from the idle position by picking it up again may activate the stylus reactivation function and unlock the device, returning it to its previous operating mode [Hicks, 0049]; [Hicks, 0047]).

Claim 18:  Hicks teaches the method of claim 15.  Hicks further teaches further comprising: identifying an application program being executed before the lock state, in response to the change to the unlock state; and providing a user interface of the application program being executed, in response to the identification (placing a stylus in an idle position may be associated with a function such as locking the device, turning off the device, closing an application, putting the device in idle mode, sleep mode, screensaver mode, and other such functions that may be desirable for a device that is not being used or otherwise dormant [Hicks, 0017].  REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS [MPEP 2144.04, VI]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 16, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (US 20140253464 A1, published: 9/11/2014), in view of Hicks2 et al. (US 20140253461 A1, published: 9/11/2014).
Claim 2:  Hicks teaches the electronic device of claim 1.  Hicks does not teach wherein the instructions further cause the processor to: display an unlock screen providing the at least one user authentication method on the touchscreen display, based on the identified unlock history information not existing; receive a user input according to the at least one user authentication method; and determine whether to change the state of the electronic device from the lock state to the unlock state, in response to the user input.
However, Hicks2 teaches wherein the instructions further cause the processor to: display an unlock screen providing the at least one user authentication method on the touchscreen display, based on the identified unlock history information not existing; receive a user input according to the at least one user authentication method; and determine whether to change the state of the electronic device from the lock state to the unlock state, in response to the user input (once the button is pressed to awaken the device (and turn on the device display if it is off), the display may show the lock screen where the user can enter the appropriate passkey to unlock the device [Hicks2, 0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device that is unlocked by a stylus based on unlock history of Hicks, to include the unlock screen with authentication method feature of Hicks2.
One would have been motivated to make this modification to allow a user to safely unlock a device by inputting security information such as a password.  Such would prevent unauthorized access and keep user's information safe from those who are not authorized to view it.

Claim 3:  The combination of Hicks and Hicks2, teaches the electronic device of claim 2.  Hicks2 further teaches wherein the at least one user authentication method includes at least one of recognition of biometric information including at least one of fingerprint information or iris information, a password input, a personal information number (PIN), and a pattern input (once the button is pressed to awaken the device (and turn on the device display if it is off), the display may show the lock screen where the user can enter the appropriate passkey to unlock the device [Hicks2, 0021]).

Claim 16:  Hicks teaches the method of claim 15.  Hicks does not teach further comprising: displaying an unlock screen providing the at least one user authentication method, based on the identified unlock history information does not existing; receiving a user input according to the at least one user authentication method; and determining whether to change the state of the electronic device from the lock state to the unlock state, in response to the user input.
However, Hicks2 teaches further comprising: displaying an unlock screen providing the at least one user authentication method, based on the identified unlock history information does not existing; receiving a user input according to the at least one user authentication method; and determining whether to change the state of the electronic device from the lock state to the unlock state, in response to the user input (once the button is pressed to awaken the device (and turn on the device display if it is off), the display may show the lock screen where the user can enter the appropriate passkey to unlock the device [Hicks2, 0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device that is unlocked by a stylus based on unlock history of Hicks, to include the unlock screen with authentication method feature of Hicks2.
One would have been motivated to make this modification to allow a user to safely unlock a device by inputting security information such as a password.  Such would prevent unauthorized access and keep user's information safe from those who are not authorized to view it.

Claim 17:  Hicks teaches the method of claim 15.  Hicks does not teach wherein the at least one user authentication method includes at least one of recognition of biometric information including at least one of fingerprint information and iris information, a password input, a personal information number (PIN), and a pattern input.
However, Hicks2 teaches wherein the at least one user authentication method includes at least one of recognition of biometric information including at least one of fingerprint information and iris information, a password input, a personal information number (PIN), and a pattern input (once the button is pressed to awaken the device (and turn on the device display if it is off), the display may show the lock screen where the user can enter the appropriate passkey to unlock the device [Hicks2, 0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device that is unlocked by a stylus based on unlock history of Hicks, to include the unlock screen with authentication method feature of Hicks2.
One would have been motivated to make this modification to allow a user to safely unlock a device by inputting security information such as a password.  Such would prevent unauthorized access and keep user's information safe from those who are not authorized to view it.

Claims 4 and 5, are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (US 20140253464 A1, published: 9/11/2014), in view of Wang et al. (US 20100333215 A1, published: 12/30/2010).
Claim 4:  Hicks teaches the electronic device of claim 1.  Hicks does not teach wherein the housing includes an inner space configured to receive the stylus pen, and wherein the instructions further cause the processor to: detect whether the stylus pen is detached from the inner space; and identify an unlock history by the user authentication method, in response to detecting that the stylus pen is detached.
However, Wang teaches wherein the housing includes an inner space configured to receive the stylus pen, and wherein the instructions further cause the processor to: detect whether the stylus pen is detached from the inner space; and identify an unlock history by the user authentication method, in response to detecting that the stylus pen is detached (when the electronic device 1 is in the locked state, and the user want to use the electronic device 1, the user removes the stylus 3 from socket 21; the trigger 24 is released and the electronic device 1 becomes unlocked [Wang, 0018]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device that is unlocked by a stylus based on unlock history of Hicks, to include the detection of the stylus in the inner space of the device feature of Wang.
One would have been motivated to make this modification to include a stylus safely and securely within the housing of a device to limit the possibility of losing said stylus.  Further, by controlling the unlock process by removing the stylus, and to lock when replacing the stylus, the user is conscious of where the stylus is (to prevent loss), and the device, recognizing that the user has removed the stylus, intuitively unlocks the device since the user is now holding the stylus, and is obviously ready to use the device.

Claim 5:  The combination of Hicks and Wang, teaches the electronic device of claim 4.  Wang further teaches wherein the instructions further cause the processor to: detect that the stylus pen is inserted into the inner space; and change the unlock history information, in response to detecting that the stylus pen is inserted (when the electronic device 1 is in the unlocked state, but a user wants to lock the electronic device 1, the user inserts the stylus 3 into the socket 21, and rotates the stylus 3 manually until the hook 34 is aligned with the trigger 24, the trigger 24 is pressed by the protrusion 33. The processing unit 23 recognizes the identification information of the pressed trigger 24 and locks the electronic device 1 [Wang, 0017]).

Claims 8 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (US 20140253464 A1, published: 9/11/2014), in view of Bos et al. (US 20150026819 A1, published: 1/22/2015).
Claim 8:  Hicks teaches the electronic device of claim 1.  Hicks does not teach further comprising: a motion sensor, wherein the instructions further cause the processor to: determine whether the electronic device moves, by using the motion sensor, based on the existence of the identified unlock history information; and change the identified unlock history information, based at least partially on the determination of whether the electronic device moves.
However, Bos teaches further comprising: a motion sensor, wherein the instructions further cause the processor to: determine whether the electronic device moves, by using the motion sensor, based on the existence of the identified unlock history information; and change the identified unlock history information, based at least partially on the determination of whether the electronic device moves (the unlock display screen 150 may be displayed when a user activates the touchscreen, performs a predetermined touchscreen gesture, presses a button, or shakes the electronic device 201 (which may be detected via an orientation sensor such as an accelerometer or a gyroscope), etc. [Bos, 0065]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device that is unlocked by a stylus based on unlock history of Hicks, to include the motion sensor feature of Bos.
One would have been motivated to make this modification to offer additional ways to unlock the device based on motion, and to offer additional functions that depend on a motion sensor.  By including a motion sensor, additional inputs can be programmed, and additional functions can also be added.  With a motion sensor, for example, the device can determine its own motion, and can perform calculations based on the same, such as to whether the device is changing location.

Claim 19:  Hicks teaches the method of claim 15.  Hicks does not teach further comprising: determining whether the electronic device moves, based on the existence of identified unlock history information; and changing the identified unlock history information, based at least partially on the determination of whether the electronic device moves.
However, Bos teaches further comprising: determining whether the electronic device moves, based on the existence of identified unlock history information; and changing the identified unlock history information, based at least partially on the determination of whether the electronic device moves (the unlock display screen 150 may be displayed when a user activates the touchscreen, performs a predetermined touchscreen gesture, presses a button, or shakes the electronic device 201 (which may be detected via an orientation sensor such as an accelerometer or a gyroscope), etc. [Bos, 0065]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device that is unlocked by a stylus based on unlock history of Hicks, to include the motion sensor feature of Bos.
One would have been motivated to make this modification to offer additional ways to unlock the device based on motion, and to offer additional functions that depend on a motion sensor.  By including a motion sensor, additional inputs can be programmed, and additional functions can also be added.  With a motion sensor, for example, the device can determine its own motion, and can perform calculations based on the same, such as to whether the device is changing location.

Claims 9 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (US 20140253464 A1, published: 9/11/2014), in view of Lee et al. (US 10496732 B2, filed: 8/26/2013).
Claim 9:  Hicks teaches the electronic device of claim 1.  Hicks does not teach wherein the instructions further cause the processor to: receive a second input through the user interface of the stylus pen, through the wireless communication circuit, in the lock state of the electronic device; identify an unlock history by the user authentication method, in response to receiving the second input; identify a selected application program corresponding to the second input, in response to receiving the second input; change the state of the electronic device to the unlock state, based on the existence of the identified unlock history information; and execute the selected application program.
However, Lee teaches wherein the instructions further cause the processor to: receive a second input through the user interface of the stylus pen, through the wireless communication circuit, in the lock state of the electronic device; identify an unlock history by the user authentication method, in response to receiving the second input; identify a selected application program corresponding to the second input, in response to receiving the second input; change the state of the electronic device to the unlock state, based on the existence of the identified unlock history information; and execute the selected application program (displaying a screen of a first application while the mobile device is in an unlocked state and a stylus pen is disposed in an insertion hole of the mobile device, the insertion hole being configured to receive the stylus pen; while the screen of the first application is displayed, detecting at least partial removal of the stylus pen from the insertion hole; when the at least partial removal of the stylus pen is detected: collecting information including a previously generated handwritten memo in associated with a second application acquired before detection of the at least partial removal of the stylus pen, executing the second application with maintaining execution of the first application, and displaying a screen of the second application that includes the previously generated handwritten memo; while the screen of the second application is displayed, detecting at least partial insertion of the stylus pen into the insertion hole; and when the at least partial insertion of the stylus pen is detected: removing display of the screen of the second application, and displaying the screen of the first application [Lee, Claim 1]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device that is unlocked by a stylus based on unlock history of Hicks, to include the second  input to a second application feature of Lee.
One would have been motivated to make this modification since it is highly likely that users will perform more than one input, to perform multiple device functions.

Claim 20:  Hicks teaches the method of claim 15.  Hicks does not teach further comprising: receiving a second input from the stylus pen, in the lock state of the electronic device; identifying an unlock history by the user authentication method, in response to receiving the second input; identifying a selected application program corresponding to the second input, in response to receiving the second input; changing the state of the electronic device to the unlock state, based on the existence of identified unlock history information; and executing the selected application program.
However, Lee teaches further comprising: receiving a second input from the stylus pen, in the lock state of the electronic device; identifying an unlock history by the user authentication method, in response to receiving the second input; identifying a selected application program corresponding to the second input, in response to receiving the second input; changing the state of the electronic device to the unlock state, based on the existence of identified unlock history information; and executing the selected application program (displaying a screen of a first application while the mobile device is in an unlocked state and a stylus pen is disposed in an insertion hole of the mobile device, the insertion hole being configured to receive the stylus pen; while the screen of the first application is displayed, detecting at least partial removal of the stylus pen from the insertion hole; when the at least partial removal of the stylus pen is detected: collecting information including a previously generated handwritten memo in associated with a second application acquired before detection of the at least partial removal of the stylus pen, executing the second application with maintaining execution of the first application, and displaying a screen of the second application that includes the previously generated handwritten memo; while the screen of the second application is displayed, detecting at least partial insertion of the stylus pen into the insertion hole; and when the at least partial insertion of the stylus pen is detected: removing display of the screen of the second application, and displaying the screen of the first application [Lee, Claim 1]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device that is unlocked by a stylus based on unlock history of Hicks, to include the second  input to a second application feature of Lee.
One would have been motivated to make this modification since it is highly likely that users will perform more than one input, to perform multiple device functions.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (US 20140253464 A1, published: 9/11/2014), in view of Missig et al. (US 20180335936 A1, filed: 11/15/2017).
Claim 13:  Hicks teaches the electronic device of claim 12.  Hicks does not teach wherein the second input includes pressing the button during at least a specified time.
However, Missig teaches wherein the second input includes pressing the button during at least a specified time (as shown in path "2" to the lock screen (e.g., user interface 506), when the second click on the button 501 is detected after time T, device 100 replaces display of the home screen (e.g., user interface 504) with display of the lock screen (e.g., user interface 506) [Missig, 0214]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device that is unlocked by a stylus based on unlock history of Hicks, to include the specified time to press a button feature of Missig.
One would have been motivated to make this modification to distinguish between multiple inputs based on the time taken to select a button more than once.  This can allow inputs such as double tapping, etc.

Additional References
Unlock device by removing Stylus: Chan (US 20120127096 A1, published: 5/24/2012).
Device with motion sensor: Guedalia et al. (US 20160300049 A1, published: 10/13/2016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145